DISSENTING OPINION.
REYNOLDS, P. J.
While my learned associate, Judge Noktoni, has made a very fair statement of the facts, I consider it necessary to an understanding of my position to set.them out somewhat more in-detail.
The petition or statement in this case avers that plaintiff, an attorney and counselor at law, engaged in practicing as such in the city of St. Louis, entered into a written contract of employment with one Clara Tuck*137er, whom, it is averred, was, on or about June 7, 1908, injured while then a passenger on a street car under the control and management of the defendant corporation, by the terms of which contract plaintiff undertook the collection, as an attorney, of the claim which Clara Tucker had against the defendant on account of injuries so received; that in consideration of his services, plaintiff was to receive one-half of all sums of money which should be recovered by or through compromise of the claim upon which the suit should be ba:sed; that plaintiff served written notice of his contract of employment on the vice-president and general manager of the company, this notice setting out what was claimed to be the contract of employment and of the compensation to be received by plaintiff for his services, being also set out in the statement. The notice was dated June 8, 1908, and was served about that date. It is further averred that afterwrards and while plaintiff was negotiating the settlement of the claim, the defendant, in October, 1908, “without the knowledge or consent of this plaintiff,” settled and adjusted the claim with Clara Tucker for the sum of $500, which it paid her, whereby the cause of action was settled, and a suit or suits on account thereof thereby barred; that Clara Tucker appropriated and retained to her own use the whole of the $500 and failed and refused to pay plaintiff the half of it; that she is insolvent and wholly irresponsible and that no action prosecuted against her .would enable plaintiff to recover any portion of his fee from her. Plaintiff avers that the premises considered, he has a lien upon the cause of action for one-half of the amount so paid and that by the act of the defendant company in settling the cause of action without his consent, he has been deprived and defrauded of his lien and that thereby defendant is indebted to him on account of the contract created by the lien and notice of the same in the sum of $250, for which he asks judgment. This statement was *138filed, before a justice of the peace, where the cause was instituted and there tried, resulting in a verdict for defendant from which plaintiff appealed to the circuit court where the cause was tried de novo on the above statement, defendant filing no written pleadings.
At the trial in the circuit court, the contract between plaintiff and Olara Tucker was introduced and read in evidence without objection made or exception saved. It is as set out in the statement filed before the justice.
There was no direct evidence in the case offered by plaintiff, that the alleged settlement was made by defendant with plaintiff’s client without the written consent of plaintiff. Nor was there any evidence offered by defendant of any consent by plaintiff to the settlement.
The notice of plaintiff to defendant, of his contract, as alleged in the petition, was’ introduced in evidence, and the fact of its service upon the managing officer of defendant was not controverted. The notice itself is dated June 8, as stated in the petition. The release executed by Clara Tucker was read in evidence by plaintiff, having been produced by defendant on notice to that effect. It is dated September 30, 1908, purports to be signed by Miss Clara M. Tucker and to be witnessed by the signatures of two persons, one of them an attorney and member of a firm, claimed by defendant in questions its counsel put in cross-examination of witnesses to have succeeded the plaintiff as attorney for Miss Tucker. This release acknowledges the receipt by Clara M. Tucker from defendant of $500, and on that consideration releases and acquits and discharges defendant from any and all liability accrued or thereafter accruing on account of any and all claims or causes of action'which Clara M. Tucker now has or may hereafter have against the company defendant, on account of injuries received on or about June 7, 1908, through being a passenger on the car of the company. There *139was no contention or pretense that this release did not relate to the accident concerning the claim for the prosecution or settlement and collection of which plaintiff was employed by Clara Tucker, nor that ,the Clara M. Tucker who signed the release was not the party plaintiff claimed to represent.
At the close- of the evidence for plaintiff, defendant interposed a demurrer. That being overruled and defendant introducing no evidence, there was a verdict and judgment for plaintiff, for the full amount claimed, from which defendant has duly appealed.
As will be noticed this is an action under section 965, Revised. Statutes 1909, relating to liens of attorneys for their fees, and prohibiting a defendant, with notice of the lien, from settling the case without the written consent of the attorney.
Counsel for appellant make three points for a reversal. It is only necessary to notice the first point, as it is upon the conclusion arrived at on this that I am compelled to differ with my learned associates. That point is, that there is no evidence that the alleged settlement made by.defendant with plaintiff’s client was without his written consent. Swinhart v. St. Louis & S. R. Co., 207 Mo. 423, l. c. 434, 105 S. W. 1043, is cited in support of this. In that case, after stating the general rule to be that the burthen of proof is on the party holding the affirmative, and noting exceptions to that rule, and citing Greenleaf on Evidence, sec. 78, in support of it, Judge Graves adds: “Of course, if the knowledge and power to produce the evidence is possessed equally, the plaintiff must make the proof.” The learned judge cites People v. Nedrow, 16 Ill. App. l. c. 192, and Bonney & Bonney v. Ketcham, 51 Ill. App. l. c. 321, in support of this, but a reference to these cases hardly bears out the rule as announced. Nor have I found any case that does. It is true that in Fulwider v. Trenton Gas, Light & Power Co., 216 Mo. 582, l. c. 594, 116 S. W. 508, Judge Lamm lifts the whole paragraph in which this sentence *140is found into Ms opinion, apparently with approval. But in neither of these cases is that inivolved, and while referring to the general rule, that the burden of proof lies in the one holding the affirmative, both Judge Graves and Judge Lamm refuse to apply it in those cases. In prosecutions for selling liquor without a license, the rule is not followed, for it is surely as much within the knowledge of the state as of the defendant whether defendant has a license as a dramshop' keeper. The indictment or information must negative the possession of a license or it is fatally defective. It is hardly to be presumed that a grand jury or a prosecuting officer made the averment of no license without having proof that none had been taken out; so that here knowledge of the fact was equally held by each. Yet all our decisions are, that proof of fact of license rests with defendant. Of course we are bound to accept and follow the last controlling ruling of our Supreme Court on this as on all other points. The point I shall endeavor to demonstrate here, hoAvever, is, that taking all the facts in the case and the circumstances surrounding the trial, this plaintiff has met the requirement of making affirmative proof of lack of consent by him to the settlement.
The case of Little v. Thompson, 2 Me. 228, incorrectly cited by counsel as 21 Me. 228, is also cited and quoted from; at the conclusion of the quotation, counsel saying that it was held in that case “that the absence of evidence of the vrant of consent was fatal to plaintiff’s case.” In Little v. Thompson, the point in decision is the sufficiency of the declaration to support the verdict. Not a word is said as to the evidence in the case, the court holding that for lack of the averment in the declaration, that the act was done “without the consent of the owner,” whose property had been taken, the petition was fatally defective. In the case at bar the averment of lack of written consent is distinctly made.
Rex v. Rogers, 2 Campbell 654, also cited, was an *141indictment for coursing deer in inclosed ground belonging to a party named, “without the consent” of the owner of the deer. As stated in the report of the case, the question was whether the onus lay upon the prisoner to prove that he had thé consent of the owner to course deer in the place in question. Mr. Justice Lawrence held that it was necessary in a criminal prosecution to call the owner for the purpose of proving that he had not given his consent to the prisoner, and he adds, “and this witness not appearing, the jury were directed to find a verdict of not guilty.” That hardly fits the facts in this case.
In Rex v. Hazy and Collins, 2 Carrington & Payne 458, also cited, an indictment for lopping and topping a tree, “without the consent” of the owner, it appeared that the owner had died before the trial, having previously given orders for the apprehension of the prisoners on suspicion. The only evidence of lack of consent was by the steward, called to prove that he himself had never given any consent and from all he had heard his master say, he believed that he never did. The owner, before he died, had given orders for apprehending the prisoners on suspicion. Mr. Justice Bayley told the jury that they must be perfectly satisfied that the prisoners had not obtained the consent of the owner of the tree to lop it and left it to the jury to say whether they thought there was reasonable evidence to show that in fact he had not given any such permission. He adverted to the time of the night when the offense was committed and to the circumstance of the prisoners running away when detected, “as evidence to show, that the consent required had not in fact been given.” The defendants were found guilty. These two English cases arose and were determined at nisi prius, the one in 1811, the other in 1826. In neither of these cases was there direct proof; in the last the jury were left to draw the inference of lack of consent of the owner, not on affirmative testimony of lack of consent, but from all the facts and *142circumstances in evidence. But the indictment affirmed a negative and without that averment being proven by the Crown, no conviction could have been sustained.
In State v. Meek, 70 Mo. 355, the court held (l. c. 359) that in many cases a negative averment is not necessary to be proven; it is to be considered as proved, if it is not disproved by the defendant.
Prom these authorities, it is clear that the application of the rule depends largely upon the facts in each particular case.
There were no pleadings in the case at bar on the part of defendant. It did appear by the evidence that defendant had made the settlement; that that settlement was signed by Clara M. Tucker; that her signature was witnessed by two other parties, one of them the attorney whom, it was claimed by defendant, was a member of the law firm which succeeded plaintiff as attorney for Clara M. Tucker in the prosecution of the claim against defendant, as it was claimed by defendant. While it is true that the defendant introduced no evidence, its line of defense was clearly developed by the vigorous cross-examination of the plaintiff and his witnesses. The whole line of cross-examining proceeded, not on the theory that plaintiff had never consented to the settlement, but that he had not in fact ever been employed by Miss Tucker, and that whatever employment he may have had was revoked and other attorneys employed. This wag absolutely inconsistent with any claim of assent to a settlement on the part of plaintiff.
An attempt even was made by defendant’s counsel to prove that the services rendered by plaintiff were of no such value as to warrant his claim to one-half the amount recovered by or paid to Miss Tucker. Clearly the jury had facts before it from which it had a right to infer that the settlement was made without the consent of plaintiff. On the facts in evidence as I have set them out, the court was justified in leaving it to the jury to find whether plaintiff had given written consent *143to the settlement. The instructions given by the court distinctly require the jury to find that no consent (not limiting it even to written consent) had been given by plaintiff. For these reasons I think that this first assignment of error should be overruled. It is inconceivable that defendant had, or even did have in its possession, any written consent of plaintiff. Surely if such was a fact, defendant would not have hesitated to make some showing to that effect, and thus effectually and finally end this controversy. The jury was surely warranted in finding that it had no such evidence; that was an inference they had a right to draw from the facts in evidence. If defendant had-evidence of assent, it had no right to lie by and set heel traps for an unwary plaintiff. That is not the road to justice. After all, this is not so much a question of where the onus lies, as one of practical results to be reached. Courts are not to be used for the mere purposes of illustrating or enforcing barren technicalities that do not lead to justice. To reverse on the ground that lack of written consent had not been testified to in so many words, in my opinion would be in contravention of section 2082, Revised Statutes 1909, which prohibits an appellate court from reversing the judgment of any court, unless it shall believe that error was committed by such court against the appellant or plaintiff in error and materially affecting the merits of the action. I will add that I do not appreciate the force of the argument that this statute giving a lien is to be strictly construed against one claiming a lien, as being in derogation of the common law. All statutes are innovations on the common law unless they happen to re-enact or are in aid of the common law. This statute is remedial and to be liberally construed. [Wait v. Railroad, 204 Mo. 491, l. c. 501; 103 S. W. 60.] My own view of section 965 is that notice of the contract being proven to have been given, it is for the defendant to prove assent, consent, to a settlement, when defending against the lien.
*144I do not here notice the other points — two of them —made by counsel for appellant, further than to say I think them without merit. As my learned associates have concurred in reversing on the one point, I take it they have given no consideration to these other points. My conclusion is that the judgment of the circuit court should be affirmed.